Order entered October 11, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00113-CV

              RICHARD A. MYERS AND THOMAS J. WOUTERS, Appellants

                                                 V.

                                BANK MIDWEST, N.A., Appellee

                        On Appeal from the 68th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-11-02904

                                                ORDER
       The Court has received a letter from the court reporter stating that there is no record of

the October 29, 2012 hearing. The Court accordingly ORDERS appellants to file their brief

within thirty days of the date of this order.


                                                         /s/   ELIZABETH LANG-MIERS
                                                               JUSTICE